IN THE UNITED STATES DIS'I'RICT COURT
FOR THE DISTRICT OF MARYLAND

RENEE L. MCCRAY, *
PlaintiH`, *
v. * CIVIL NO.: ADC-l3-1518
SAMUEL I. WHlTE, P.C., et al., *
Defendants. *
******
MEMORANDUM OPlN"lON

'I`his case was referred to me for all proceedings on May ll, 2018 (ECF 128). The
Plaintiff, pro se, has filed this action alleging Defendants as debt collectors violated the FDCPA,
15 U.S.C. §1692, et seq. In essence, Plaintiff complains that Defendants failed to comply with
the FDCPA when they foreclosed and eventually sold real property secured by a defaulted loan.
ln the motion now being addressed by this Court (ECF 136), Plaintiff is seeking injunctive relief
to restrain the Baltimore City Circuit Court’s decision, confirmed on appeal by the Maryland
Court of Special Appeals, approving the sale of the real property. Interestingly as well, the U.S.
Bankruptcy Court has also found that the Defendants were entitled to proceed with the sale of the
property when a stay of proceedings was lifted and Plaintiff` was discharged of the debt. ln Re:
Renee L. McCray NVA 13-26131, Docker No. 79. For the reasons stated below, the Motion for
Preliminary lnjunction and Temporary Restraining Order will be DENIED.

The PlaintiH` has pursued remedies in both state court and in this Court, including the
U.S. Bankruptcy Court, See ECF 142, 1-6. In its simplest view, Plaintih` now seeks in this Court

the same relief denied her in the Circuit Court for Baltimore City, on appeal to the Court of

of Special Appeals and the U.S. Bankruptcy Court - an injunction to prevent ratification of the
sale of real property that secured a loan she defaulted.

Dis ion

In order to prevail on a motion, the Fourth Circuit has applied the standard set forth in
Wr'nter v. Natural Resources Defense Counsel, Inc., 555 U.S. 7 (2008). Real Truth About Obama,
ln¢. v. Federal Elecnon com 'n, 575 F.3d 342, 345 (4"' cir. 2009).

"ln its recent opinion in Wimer, the Supreme Court articulated clearly what

must be shown to obtain a preliminary injunction. stating that the plaintiff

must establish “[ l] that he is likely to succeed on the merits, [2] that he is

likely to suffer irreparable harm in the absence of preliminary relief. [3] that

the balance of equities tips in his favor, and [4] that an injunction is in the

public interest." Winter, at 20. And all four requirements must be

satisfied. ld. lndeed, the Court in Winter rejected a standard that allowed the

plaintiff to demonstrate only a "possibility" of irreparable harm because

that standard was "inconsistent with our characterization of injunctive relief

as an extraordinary remedy that may only be awarded upon a clear showing
that the plaintiff is entitled to such relief." Id. at 20.

A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on
the merits, that he is likely to suffer irreparable harm in the absence of preliminary reliel`. that the
balance of equities tips in his favor. and that an injunction is in the public interest. ld.

The Court will address each of these factors in the instant case.

ln the present case, Plaintiff presents no credible evidence that she is likely to succeed on
the merits. ln l`act. all ot` the evidence is to the contrary. ln the litigation efforts of Plaintil`i` to
prevent the foreclosure and sale of the property, Plaintift` has failed at every step. As Defendants
point out in their response. Plaintit`f filed multiple motions to stay proceedings and dismiss the
foreclosure proceedings in the Circuit Court for Baltimore City (ECF 142- l .4). Plaintil`l' appealed

those adverse rulings denying injunctive relief and on appeal. the denial of injunctive relief was

affirmed (ECF 142-4). Plaintiff presented no evidence whatsoever in her motion to support her
claim.that there is a strong likelihood that she will succeed on the merits. lnstead Plaintit`f

just re-alleges the facts (ECF 136`). As Wimer dictates, Plaintitf must prevail on all four
requirements in order to obtain injunctive relief. Wimer at 346. On this basis alone. the Court
clearly is able to DENY the motion,

Tuming briefly. arguendo to address the other factors, the property has since been sold.
and it is of note that Plaintiffs debt has been discharged in her bankruptcy proceedings (EC,F
142-3), which according to Defendants’ Response also precluded any injunctive relief when the
stay of proceedings was lifted. Id. Plaintiff in this motion failed to present evidence of
irreparable harm. in that the property has since been sold. Plaintiff is not precluded from seeking
any relief to which she may be entitled under the FDCA, but any irreparable harm she alleged
has already occurred after her unsuccessful but lengthy litigation in state court. There is no
balance of equities in favor of Plaintiff in this case and she presented no evidence of such in her
motion, ln fact, there is no finding in any of the state court proceedings that even suggest
inequity at all. While Plaintiff may argue that she is a victim and that there is a public interest in
preventing homeowners from losing their homes. that is not the case before the Court. Plaintit`f
proceeded in litigation for five years in state court, following her default on a loan which lead to
the forfeiture of her property. Plaintili` availed herself of every litigation opportunity in state
court and in the United States Bankruptcy Court. She did not succeed. with the exception of
discharge of her debts. All of those safeguards to protect the public interest were properly in
place and she took advantage of every opportunity to have her day in court. She simply did not

succeed. Based upon her pleadings and the Defendants` response it is clear that Plaintit`f is not

entitled to injunctive relief in this action. She has failed to present evidence to satisfy the four
elements required. Winter. supra

Defendants raise other meritorious arguments in their response. The Court agrees that the
doctrine of res judicata applies in this case. The parties are the same, the Plaintiff again relies on
the validity of the foreclosure action, thus meeting the “transaction test." and the final judgment
includes the adjudication of the injunctive relief sought in this case. Communily College of
Camb)'idge Em-'ironmemal Herilth and (`¢)mmunity Developmem Group, et al., v. City rif
(`ambridge, 115 F.Supp.2d 550. 560 (D.Md. 2000). The Court finds that the doctrine of res
judicalu precludes injunctive relief sought in Plaintiffs motion,

Finally. Defendants argue that the Anti-lnjunction Act, 28 U.S.C. §2283. precludes
Plaintiff from injunctive relief. The Court agrees. In the present case, Plaintiii` has diligently
pursued her remedies in state court and in the United States Bankruptcy Court. She has been
denied relief and that denial has been upheld in state court on appeal. The Anti-lnjunction Act
reads as follows:

"'A court of the United States may not grant an injunction to stay proceedings

in a State court except as expressly authorized by Act of Congress, or where

necessary in aid of its jurisdiction, or to protect or effectuate itsjudgrnents."

28 U.S.C. §2283.
ln the present case. there is no express authorization by Congress to enjoin a state court. nor was
there any federal jurisdiction at issue in the state court proceedings 'I`nat leaves only the third
exception which is not available to Plaintiff since there was no federal court judgment to protect.
B)yan v. BellSouth Communic'alions, Inc.. 492 F.3d 231, 236 (4th Cir. 2007). The third

exception, known as the "re-litigation exception" was designed to permit a federal court to

prevent state litigation of an issue that was previously decided by the federal court." ld. It is

clear that is not what we have in the present case. Plaintiff s motion is denied as well based upon
the Anti-lnjunction Act. 28 U.S.C. §2283.
For the foregoing reasons, Plaintiff`s Motion for Preliminary injunction and Temporary

Restraining Order is DENIED. A separate ORDER will follow.

? A/w/L./ wolf

Date

 

United States Magistrate Judge

